DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 6/17/2022. 

Allowable Subject Matter
2. 	Claims 1-20 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest references: Pasquali et al. (US PG Pub 2014/0141224 A1) and Miller et al. (US PG Pub 2008/0275150 A1).

Pasquali et al. teach a solution comprising a carbon source, wherein the solution includes polymer particles (claim 1, [0085]) wherein the solution forms closed cell polymer foams (Fig. 2d, [0114-0115]), wherein Pasquali et al. teach the formed carbon foams are infiltrated with polymers (Abstract).

Miller et al. teach a carbon foam composite including a carbon foam skeleton having a supplemental material therein, wherein the supplemental material is used to fill the pores of the carbon foam skeleton, wherein the supplemental material comprises monomeric precursors, wherein the carbon foam is formed by a solution [0041-0048], wherein the carbon foam has a controllable cell structure [0016], wherein the nature of the carbon foam skeleton provides the structure of an open cell design which allows for the permeation of a supplemental material within the carbon foam skeleton’s interior structure [0021].

Neither Miller nor Pasquali et al. teach the claimed liquid dispersion, wherein the liquid dispersion comprises, in particular, the liquid dispersion made by the process comprising forming multicellular networks having a diameter of 1,000 µm or smaller by at a temperature of 1100 °C or less,  forming carbon shells with exohedral pores and having a cell wall comprising a portion of the carbon shell and having a thickness of 10 nm or smaller, and an endohedral cavity comprising a portion of the endohedral pore space. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763